                                                                          FILEO
                                                                  U.S. DiSTRlCT COURT
                                                                       AUGUSTA DIV.
             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA               20 HAR 19 PH 1=09
                                 AUGUSTA DIVISION

                                                                 CLERK.^^
RETINA CONSULTANTS P.O. DEFINED             *                         SO.ITiST. OF GA.
BENEFIT PENSION PLAN and RETINA             *
CONSULTANTS,        P.O.,    as     Plan    *
Sponsor and Plan Administrator,

     Plaintiffs,

             V.                                               CV 119-037


R. SCOTT BENJAMIN and SOUTH
STATE BANK f/k/a GEORGIA BANK
& TRUST,

     Defendants.



                                     ORDER




     Before the Court is Defendants R. Scott Benjamin ("Defendant

Benjamin")    and    South       State   Bank's     ("Defendant       South    State")

(collectively, "Defendants") motion to compel arbitration and stay

pending arbitration (Doc. 17), Defendant South State's motion to

dismiss (Doc. 18), and Plaintiffs Retina Consultants P.C. Defined

Benefit   Pension     Plan    ("Plan")      and    Retina     Consultants,      P.C.'s

("Plan Sponsor") (collectively, "Plaintiffs") motion to amend

complaint (Doc. 22).         For the following reasons, the Court GRANTS

Defendants'       motion    to     compel       arbitration     and   stay     pending

arbitration.
                                    I. BACKGROUND


       As   discussed       below,    the    Court    only   analyzes     Defendants'

motion to compel arbitration and stay pending arbitration; thus,

the Court lays out the facts as relevant to addressing that motion.

In deciding the motion to compel arbitration, "the Court is not

limited     to   the   four    corners      of . . . Plaintiff[s']        complaint."

Hearn v. Comcast Cable Commc'ns, LLC,                    F. Supp. 3d        , 2019 WL

5305460, at *1 n.l (N.D. Ga. Oct. 21, 2019) (citing Liles v. Ginn-

La West End, Ltd., 631 F.3d 1242 (mem.), 1244 n.5, 1249 n.l3 (11th

Cir.   2011)).         As    such,   the    Court considers       evidence outside

Plaintiffs' Amended Complaint (Doc. 6).                 Additionally, "the Court

must apply a ^summary-judgment-like' standard to factual disputes

on a motion to compel arbitration" and, thus, "will view the

evidence     in   the       light    most   favorable    to . . . Plaintiff[s]."

Hearn, 2019 WL 5305460, at *1 n.l (quoting In re Checking Account

Overdraft Litig., 754 F.3d 1290, 1294 (11th Cir. 2014)).

A. The Plan and the Parties


       Dr. Ranjit       Dhaliwal and         Dr. Oksana       Demediuk own Retina

Consultants, P.C., an ophthalmology surgical clinic in Augusta,

Georgia. (Am. Compl., Doc. 6, SI 3.)                 Retina Consultants, P.C. has

sponsored the Plan since January 1, 2000.                    (Id. 1 3.)    Plaintiffs

bring claims relating to the servicing of the                           Plan.    (See

generally. Am. Compl.)
      "The Plan is a defined benefit retirement plan (also called

a pension plan) with a final-average-earnings benefit formula that

pays retirees a lifetime monthly benefit."           (Id. 1 3.)    According

to Plaintiffs, Defendant Benjamin "served as the Plan's investment

advisor and as a self-appointed administrative fiduciary since the

Plan's     effective   date    of   January     1,   2000,"    until    Retina

Consultants, P.O. terminated his services in mid-2017.            (Id. 1 4.)

At all relevant times. Defendant South State employed Defendant

Benjamin.     (Id. 14.)        Plaintiffs state, "Instead of using a

trustee,    the   Plan's   assets    were     held   by   [Defendant]    South

State . . . who     employed    [Defendant]     Benjamin,     except    to   the

extent the assets were held by MassMutual Retirement Services

during a 4-1/2[-]year period from March 2012 until September 2016."

(Id. 19.)

      The Plan maintained an investment account ending in 3063 with

LPL Financial ("LPL Account 3063").           (See LPL's New Account Form,

Doc. 17-2; LPL's ERISA Service Provider Disclosure Form, Doc. 17-

4.)   In connection with opening LPL Account 3063, on December 13,

2010, Dr. Dhaliwal completed LPL's New Account Form registered to

"Ranjit S. Dhaliwal; Retina Consultants Defined Ben; Outside
Investments-Retirement."       (LPL's New Account Form, at 1.^)




1 The Court cites exhibit page numbers using the page numbers on the original
document where available. When the exhibit does not have original page numbers,
the PDF page number supplied by CM/ECF is cited with the initial page omitted
if the initial page only notes the exhibit number.
     At the top of LPL's New Account Form, the "Rep ID" is "3W9D."

(Id.)    In the last section that is "For Branch Use Only," "Raymond

Scott Benjamin" signed and printed his name as the "Financial

Advisor"; Defendant Benjamin's "Rep ID" is "3W9D."             (Id. at 4.)

Within the "For Branch Use Only" section there are two lines for

the "Branch Manager Signature (required)" and "Branch Manager Name

(print)."      LPL's New Account Form displays apparently stamped

information directly below those two lines: "Nikolaos Peroulas HOS

E6CD 12/29/2010."       According to Defendants, Nikolaos Peroulas is

LPL's manager and "HOS" stands for "Home Office Supervision."

(Defs.' Reply Supp. Mot. to Compel Arbitration, Doc. 30, at 6.)

Plaintiffs do not challenge either assertion.

        It appears Dr. Dhaliwal signed LPL's New Account Form on

behalf of the Plan and Plan Sponsor as the "Client" on December

13, 2010, directly below language stating:

        1 further certify that all of the information provided
        on this form is true, correct, and complete and that 1
        have received a copy of this form. 1 agree to notify
        LPL of any changes to the information on this form. 1
        have reviewed and accept the Master Account Agreement
        and   the   predispute   arbitration   clause   in   the   last
        section thereof.


(LPL's New Account Form, at 4.)

B. The Arbitration Agreement

        That brings the Court to the "Arbitration Agreement" within

LPL's Master Account Agreement, which states, in part:
    In consideration of opening one or more accounts for
    you, you agree that any controversy between you and LPL
    and/or  your   Representative(s)  (whether  or   not  a
    signatory(ies) to this Master Account Agreement or
    Arbitration Agreement), arising out of or relating to
     your account, transactions with or for     you, or the
     construction, performance, or breach of this agreement
     whether entered into prior, on or subsequent to the date
     hereof, shall be settled by arbitration in accordance
     with the rules, then in effect of the Financial Industry
     Regulatory Authority [("FINRA")].

(LPL's Master Account Agreement, Doc. 17-3, at 6.)

C. Alleged Misconduct

     Throughout his tenure servicing the Plan, Defendant Benjamin

"select[ed] the Plan's service providers." (Am. Compl., 19.)    In

2016, Retina Consultants, P.O. conducted "[a]n actuarial and legal

Plan audit," which "revealed that Benjamin selected providers with

whom he had personal and/or business relationships, and from whom

he obtained referrals to expand his business." (Id.) Furthermore,

Plaintiffs allege: ■

     Benjamin selected investments for the Plan's assets that
     enriched himself at the expense of the Plan and its
     participants, which in turn required substantially
     higher annual contributions that had to be covered by
     the Plan Sponsor and sometimes had to be paid by loan
     proceeds to avoid the IRS' assessment of interest and
     penalties.

(Id. f 14.)

D. Specific Counts Against Defendants

     On these facts. Plaintiffs bring six counts.    In the Amended

Complaint, each Count refers only to actions of Defendant Benjamin.

(See generally, id. at 16-23.) Plaintiffs only tie Defendant South
state into the Complaint by alleging Defendant South State failed

"to    properly    supervise    and    control     [Defendant    Benjamin's]

activities."      (Id. f 1.)

       The Court also examines whether the Proposed Second Amended

Complaint (Doc. 22-1) includes additional allegations against

Defendant South State.         The Proposed Second Amended Complaint

includes more information in the "Factual Allegations" section

referring to Defendant South State's conduct.              (See generally^

Proposed Second Am. Compl., Doc. 22-1, at 4-18.)           In Counts I-V of

Plaintiffs' Proposed Second Amended Complaint, Plaintiffs mention

Defendant South State only by including this line: "At all times

herein South State Bank failed to supervise and monitor the actions

of [Defendant] Benjamin." (Id. ISl 26 (Count I), 30 (Count II), 33

(Count III), 36 (Count IV), 40 (Count V).)              Plaintiff does not

mention Defendant South State in the final count. Count VI, which

covers statutory attorney's fees.           (Id.     41-43.)

E. Procedural Posture


       On March 11, 2019, Plaintiffs filed the original complaint

against Defendant Benjamin only.            On March 21, 2019, Plaintiffs
filed    the   Amended   Complaint     naming      Defendant    South   State.

Thereafter,    Defendants      moved   to   compel   arbitration    and   stay

pending arbitration (Doc. 17), Defendant South State moved to
dismiss (Doc. 18), and Plaintiff moved to amend the complaint (Doc.

22).
                            II. DISCUSSION


     The   Court   must   determine    which   motion   to   address   first.

Although Defendant South State filed a motion to dismiss, that

does not waive its ability to arbitrate this dispute.              See, e.g..

Hicks V. Am. United Life Ins., Co., No. CV-10-S-01401-NE, 2011 WL

13233202, at *11 (N.D. Ala. Jan. 19, 2011) ("[N]umerous cases in

this circuit have held that a defendant's filing of a motion to

dismiss does not waive [its] right to arbitration.").               Defendant

South State also expressly reserved the right to arbitrate this

dispute. (Mot. to Dismiss, Doc. 18, at 1 n.l.) As such, the Court

begins by addressing Defendants' motion to compel arbitration and

stay proceedings.      The Court addresses: (A) Preliminary questions

surrounding the motion to compel arbitration; (B) The substance of

the motion to compel arbitration; (C) Whether Defendant South State

Bank may compel arbitration; and (D) Whether the Court should stay

the case pending arbitration.

A. Preliminary     Questions     Surrounding     the    Motion    to    Compel
  Arbitration^

      There is an "emphatic federal policy in favor of arbitral

dispute resolution."       Mitsubishi Motors Corp. v. Soler Chrysler-

Plymouth, Inc., 473 U.S. 614, 631 (1985). The Federal Arbitration



2 The Arbitration Agreement discussed herein was allegedly incorporated into an
agreement signed by Dr. Dhaliwal on behalf of the Plan and Plan Sponsor and
Defendant Benjamin. There is no claim that Defendant South State was a direct
party to this agreement. As such, the Court refers to Plaintiffs and Defendant
Benjamin as the "Contracting Parties" when discussing the Arbitration Agreement.
Act ("FAA") requires courts to "rigorously enforce agreements to

arbitrate."      Davis v. Prudential Sec. ^       Inc. ^   59 F.Sd 1186, 1192

(11th Cir. 1995) (quoting Shearson/Am. Express, Inc. v. McMahon,

482    U.S.   220,    226   (1987)).    "[T]he   party     seeking   to   compel

arbitration has the initial burden of ^producing the arbitration

agreement and establishing the contractual relationship necessary

to implicate the FAA and its provisions granting th[e] [c]ourt

authority to dismiss or stay [the] [p]laintiff[s'] cause of action

and to compel arbitration.'" Compere v. Nusret Miami, LLC, 396 F.

Supp. 3d 1194, 1199 (S.D. Fla. 2019) (quoting Fantis v. Flywheel

Sports, Inc., No. 18-24934-CIV-UNGARO/O'SULLIVAN, 2019 WL 1582957,

at *2 n.2 (S.D. Fla. Mar. 11, 2019)). If the party for arbitration

meets its burden of production, the burden shifts to the party

opposing arbitration to show why the court should not compel
arbitration.         Bhim v. Rent-A-Center, Inc., 655 F. Supp. 2d 1307,

1311 (S.D. Fla. 2009).

       As an initial matter. Defendants have met their burden of

showing the FAA governs the Arbitration Agreement at issue in this
case    because       the   FAA   applies   to   agreements    "evidencing     a

transaction involving commerce." 9 U.S.C. § 2.               The Supreme Court

has construed this language broadly, holding that Section Two's

"involving commerce" language must be read to extend the Act's

reach to the limits of Congress's Commerce Clause Power.                  Allied-

Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 268, 277 (1995).

                                        8
Here, the Arbitration Agreement is within an agreement pertaining

to the management of securities and investments; thus, the contract

implicates interstate commerce, and the FAA governs.        See Belz v.

Morgan Stanley Smith Barney, LLC, No. 3:13-cv-636-J-34MCR, 2014 WL

897048, at *5 (M.D. Fla. Mar. 6, 2014) (citing, among others. Grant

V. Houser, 469 F. App'x 310, 313 (5th Cir. 2012)).

     Before deciding whether arbitration is proper, the Court

discusses two preliminary matters: (a) whether the parties must

show FINRA Rule 12200^ has been met, and (b) whether the Court or

arbitrators decide questions of arbitrability.

     1. FINRA Rule 12200


     The Parties dispute whether FINRA Rule 12200 ("Arbitration

Under an Arbitration Agreement or the Rules of FINRA") is required

to be satisfied and, if so, whether it has been satisfied.            In

this section, the Court addresses only whether Defendants must

show FINRA Rule 12200 has been satisfied.

     Defendants cite and distinguish cases supporting their belief

that the Court must only examine the text of the Arbitration

Agreement as contained within LPL's Master Account Agreement. (See

Defs.' Sur-Reply Supp. Mot. to Compel Arbitration, Doc. 41, at 2-

3, 3 n.3.)   The Court cannot ignore that the Arbitration Agreement




3 The FINRA Rules discussed herein are within FINRA's Code of Arbitration
Procedure for Customer Disputes.
incorporates the FINRA Rules.'' "Because the arbitration agreement

incorporates the FINRA rules by reference, those rules must be

considered to give full effect to the intent of the parties."

Shacknai v. Mathieson, No. CV 08-01025-PHX-FJM, 2009 WL 482561, at

*2 (D. Ariz. Feb. 25, 2009) (citing Cox, v. Ocean View Hotel Corp.,

533 F.3d 1114, 1122 (9th Cir. 2008)); see also Variable Annuity

Life Ins. Co. v. Laferrera, 680 F. App'x 880, 885 (11th Cir. 2017)

(stating that the agreements to arbitrate incorporated the FINRA

rules when the agreements state the parties agree to submit their

claims to FINRA).      Cf. Dougherty-Fenn v. Raymond James & Assocs.,

No. 8:08-CV-1131-T-30TGW, 2008 WL-2761262, at *1 (M.D. Fla. July

15, 2008) (analyzing whether class action was proper under NASD




^ Defendants cite SG Americas Securities, LLC v. AC Scout Trading, LLC, for the
proposition that the parties can contract around FINRA Rule 12200.   No. 1-16-
0436, 2017 WL 2672557 (111. App. Ct. June 20, 2017) (unpublished).       In SG
Americas Securities, the arbitration agreement allowed the Customer to choose
the arbitral fora at the time the dispute arose. Id. at *1. The Appellate
Court of Illinois found that "nothing in this language . . . evinces a clear
intent to incorporate the rules of the arbitration fora into the arbitration
provision as substantive conditions expanding or limiting the arbitrability of
any particular claim in any particular forum."        Id. at *5.    The Court
distinguishes SG Americas Securities from the present case because the
Contracting Parties specifically included the FINRA Rules in their agreement,
rather than, after the fact, allowing a party to pick among at least three
arbitral foras. Here, the Contracting Parties specifically agreed at the outset
that they would submit any controversy to arbitration under the FINRA Rules.
See also FINRA Rule 12101(b) ("When a dispute is submitted to arbitration under
the Code pursuant to an arbitration agreement, the Code is incorporated by
reference into the agreement.").  SG Americas Securities also cites Second
Circuit cases for the proposition that pre—dispute arbitration clauses can
contract around FINRA Rule 12200's requirements.In Credit Suisse Sec. (USA)
LLC V. Tracy, the Second Circuit held "a pre-dispute private agreement to
arbitrate before a non-FINRA arbitral forum is enforceable," which is
inapplicable to the situation presented here.      812 F.3d 249, 254 (2nd Cir.
2016). Here, the Contracting Parties incorporated the FINRA Rules; there is no
evidence of their intent to contract around the FINRA Rules.

                                      10
Rule^ 13204 before compelling arbitration).                   But see Wang v. Bears,

Steams & Co., No. CV 09-5731-GHK (CTx), 2010 WL 11520541, at *1,

*1 n.2 (C.D. Cal. Jan. 13, 2010), aff'd by 456 F. App'x 670 (9th

Cir. 2011) (noting, but not resolving, uncertainty over when FINRA

Rules are incorporated into an agreement given language of Rule

12101    that     the    Rules     are    incorporated     "[w]hen     a    dispute     is

submitted    to    arbitration        under    the   code").      Thus,     unless     the

arbitrability question has been delegated to the arbitral panel as

discussed    in the following section, the                    Court   must determine

whether     the        Parties    are     eligible    to      arbitrate     under      the

incorporated FINRA Rules.                 One such rule is FINRA Rule 12200,®

which provides:

        Parties must arbitrate a dispute under the Code if:

            •     Arbitration under the Code is either:

                       (1)   Required by a written agreement, or



5 The NASD Rules were the predecessors to the FINRA Rules. "The Securities and
Exchange Coniinission ( *SEC') approved new FINRA Rules, which became effective
December 15, 2008, and apply to all claims filed on or after April 16,
2007. . . .   Authority arising under the NASD Code governs and guides
interpretations of the FINRA Rules to the extent that there is no meaningful
change from the NASD Code." AXA Distribs. v. Bullard, No. 1:08-CV-188-WKW [WO],
2008 WL 5411940, at *3 n.lO (M.D. Ala. Dec. 24, 2008) (citing Order Approving
FINRA Proposed Rule Changes, Exchange Act Release No. 34-58643, 73 Fed. Reg.
57,174   (Oct.    1,    2008);   FINRA,   Regulatory Notice    08-57, SEC   Approves   New
Consolidated FINRA Rules, 2008 WL 4685588 (Oct. 16, 2008)).
6 FINRA Rule 12101(a) provides: "The Code applies to any dispute between a
customer and a member or associated person of a member that is submitted to
arbitration under Rule 12200 or 12201."     FINRA Rule 12200 governs when
arbitration under the Code is mandatory, while FINRA Rule 12201 allows for
elective arbitration. Elective arbitration requires, among other things, that
"[t]he parties agree in writing to submit the dispute to arbitration under the
Code after the dispute arises." Because it is clear the Parties have not agreed
post-dispute to arbitrate, arbitration is only eligible under FINRA if Rule
12200 is satisfied.


                                              11
                (2)   Requested by the customer;

           • The dispute is between a customer and a member
             or associated person of a member; and

           • The    dispute    arises       in    connection     with     the
             business      activities       of    the   member      or    the
             associated person, except disputes involving the
             insurance business activities of a member that
             is      also     an     insurance     company.

Thus, to determine whether the parties agreed to arbitrate the

current dispute under the FINRA Rules, it must be decided whether

this dispute is eligible for FINRA arbitration under Rule 12200.

The question remains whether the Court or arbitral panel makes

this determination.


      2. Decisions Regarding Arbitrability

      According to the Supreme Court, "[I]n the absence of an

agreement to the contrary, issues of substantive arbitrability are

for    a    court     to      decide        and    issues      of        procedural

arbitrability . . . are for the arbitrators to decide." Howsam v.

Dean Witter Reynolds, Inc., 537 U.S. 79, 85 (2002); see also JPay,

Inc. V. Kobel, 904 F.3d 923, 930-31 (11th Cir. 2018), cert, denied,

139 S. Ct. 1545 (2019) (mem.).          Procedural matters presumptively

for the arbitrators to decide include "whether prerequisites to

arbitration were fulfilled, whether waiver or delay defenses are

available, or whether plaintiffs have run into trouble with 'time

limits, notice, laches, or estoppel,' and the like."                      Jpay, 904

F.3d at 932-33 (quoting Howsam, 537 U.S. at 84-85).                       The "two


                                       12
categories            of         questions              of           [substantive]

arbitrability - presumptively             for    the   courts   to    decide - are

questions    ^about    whether      the    parties     are   bound    by   a   given

arbitration clause' and questions ^about whether an arbitration

clause in a concededly binding contract applies to a particular

type of controversy."           Id. (quoting Howsam, 537 F.3d at 84)

(footnote omitted).

       The presumption in favor of the court deciding substantive

arbitrability challenges may be overcome when there is "^clear and

unmistakable evidence' that the parties intended the arbitrator to

rule   on   the    validity    of    the    arbitration      agreement     itself."

Terminix Int'l Co. v. Palmer Ranch Ltd. P'ship, 432 F.3d 1327,

1331 (11th Cir. 2005) (quoting First Options of Chi., Inc. v.

Kaplan, 514 U.S. 938, 944 (1995)).                When the parties incorporate

into their agreement arbitral rules granting the arbitrator the

power to rule on the arbitrability of the dispute, the parties

"clearly and unmistakably evince an intent to delegate questions

of arbitrability."         JPay, 904 F.3d at 937.         In JPay, the Eleventh

Circuit reiterated that incorporating the American Arbitration

Association       ("AAA")    Rules    in    an     arbitration       agreement   was

sufficient to grant the arbitrator the power to decide questions

of arbitrability because the AAA rules "gave the arbitrator 'the

power to rule on his or her own jurisdiction, including any
objections with respect to the existence, scope, or validity of

                                           13
the arbitration agreement.'"           904 F.3d at 945 (quoting Terminix,

432 F.3d at 1332 (quoting prior version of Am. Arbitration Ass'n,

Consumer Arbitration Rules R-14(a) (2018); Am. Arbitration Ass'n,

Commercial      Arbitration    Rules    and     Mediation    Procedures        R-7(a)

(2013))).

      Here, the Contracting Parties incorporated the FINRA Rules

into the Arbitration Agreement.                Under the FINRA Rules, "[t]he

panel     has    the    authority   to     interpret        and     determine      the

applicability of all provisions under the Code." FINRA Rule 12409.

The   Eleventh    Circuit     addressed    whether    incorporating          the   NASD

Rules — predecessor to the FINRA Rules^ — evidences the parties'

intent    to    delegate    questions     regarding    the        validity    of   the

arbitration agreement to the arbitral panel.                  Section 35 of the

NASD Rules is materially similar to FINRA Rule 12409 in that it

states,. "[T]he        arbitrator   must       interpret    and     determine       the

applicability of all provisions under the NASD Code."                         Merrill

Lynch, Pierce, Fenner & Smith, Inc. v. Cohen, 62 F.3d 381, 384

(11th Cir. 1995).        In Cohen, the Eleventh Circuit stated:

        [S]ection 35 is not "clear and unmistakable evidence" of
        the parties' intent to allow the arbitrator to determine
        the timeliness of the       claim. . . .       Section       35 is a
        general contract term which gives the arbitrator the
        power to interpret the NASD Code. . . . We conclude
        that, at most, section 35 creates an ambiguity as to who
        determines arbitrability.     Because an ambiguity is
        insufficient to ovetride the            presumption that courts
        determine      arbitrability, . . . we       conclude       that     the


 See supra note 5.

                                          14
     district    court    must   determine    whether    the   dispute
     between [the parties] is arbitrable.

62 F.3d at 384 (internal citations omitted).            Thus, incorporating

the FINRA Rules into an arbitration agreement is insufficient on

its own to evidence the parties' clear intent for the arbitral

panel to determine arbitrability.®         Having so decided, the Court

now determines whether the motion to compel arbitration should be

granted.

B. Substance of Motion to Compel Arbitration

  The remaining questions for the Court to answer regarding

Defendants' motion to compel arbitration are whether (1) Plaintiff

entered into an enforceable, written arbitration agreement under

state law and (2) the claims before the Court fall within the scope

of that agreement.




8 Plaintiffs' only challenge to the procedural arbitrability of this dispute is
that FINRA's time limit under Rule 12206 has not been satisfied.   (Pis.' Resp.
Opp'n Defs.' Mot. to Compel Arbitration, Doc. 21, at 6.) As stated above,
procedural matters such as time limits are presumptively for the arbitrators to
decide. Even if not, however, incorporation of the FINRA Rules - which includes
FINRA Rule 12206 — evidences the parties' clear and unmistakable intent to
delegate questions of time limits to the arbitral panel: "No claim shall be
eligible for submission to arbitration under the Code where six years have
elapsed from the occurrence or event giving rise to the claim. The panel will
resolve any questions regarding the eligibility of a claim under this rule."
FINRA Rule 12206(a); see Quality Air Servs., LLC v. DiPippo, No. JFM-12-3338,
2013 WL 693052, at *3 (D. Md. Feb. 25, 2013) ("In any event, FINRA's rules
expressly provide that 'the arbitration panel will resolve any questions
regarding the eligibility of a claim under this rule.' FINRA [Rule] 12206(a).
If the panel determines that any claim asserted by [the] plaintiff is not
subject to arbitration because it is time-barred or otherwise, by definition
the arbitration agreement does not apply to the claim, and this action may
proceed as to it.").


                                      15
     1. Enforceable, Written Arbitration Agreement Under State Law

     Because the contract at issue here was executed in Georgia,

Georgia law applies.       See Federated Rural Elec. Ins. Exch. v. R.D.

Moody & Assocs., Inc., 468 F.3d 1322, 1325 (11th Cir. 2006); Caley

V. Gulfstream Aerospace Corp., 428 F.3d 1359, 1368 (11th Cir. 2005)

("[S]tate law generally governs whether an enforceable contract or

agreement to arbitrate exists.").          "Under Georgia law, a binding

contract requires ^a definite offer and complete acceptance, for

consideration.'"      Shubert v.     Scope   Prods., Inc., No. 2:10-CV-

00101-RWS, 2011 WL 3204677, at *2 (N.D. Ga. July 27, 2011) (quoting

Moreno v. Strickland, 567 S.E.2d 90, 92 (Ga. Ct. App. 2002)).

     There    are   only    two   challenges   to   the   validity   of   the

Arbitration Agreement.         First, Plaintiffs argue that LPL's New

Account Form is unsigned by the bank manager.               As an initial

matter. Plaintiffs seem to believe the bank manager at issue is

Defendant South State's bank manager.          (Pis.' Resp. Opp'n Defs.'

Mot. to Compel Arbitration, at 4; Defs.' Reply Supp. Mot. to Compel
Arbitration, at 7.)        That is not the case.    Defendant South State

is not a direct party to this agreement.         Rather, the bank manager

that LPL's New Account Form refers to is LPL Financial's bank

manager.     At the time, that was Nikolaos Peroulas.        (Defs.' Reply
Supp. Mot. to Compel Arbitration, at 6—7.)



                                      16
       Having now determined the correct bank manager, the question

remains whether Nikolaos Peroulas signed the agreement.            Nikolaos

Peroulas      "stamped     his      typewritten     name         and   the

date . . . [eighteen] or [nineteen] days after Dr. Dhaliwal placed

his signature on the form."      (Pis.' Sur-Reply Opp'n Defs.' Mot. to

Compel Arbitration, Doc. 34, at 8.)          Plaintiff argues that the

form required both Nikolaos Peroulas's printed name and signature.

As provided, only his printed name is on the form.         (Id. at 8-9.)

The Court need not address Plaintiffs' challenge regarding the

alleged lack of a signature because even if the bank manager failed

to effectively sign the agreement, "the Eleventh Circuit holds

that a written, but unsigned, arbitration clause, qualifies as a

written agreement under the FAA such that this Court can compel

arbitration."      Johnson v. Charles Schwab & Co., No. 09-CV-81479,

2010 WL 678126, at *2 (S.D. Fla. Feb. 25, 2010) (citing Caley, 428

F.3d at 1369-70); see also First Citizens Mun. Corp. v. Pershing

Div. of Donaldson, Lufkin & Jenrette Sec. Corp., 546 F. Supp. 884,

887 (N.D. Ga. 1982).          Thus, the potential lack of the bank

manager's signature does not preclude the Court from compelling
the Contracting Parties to arbitrate this dispute.

       Second, Plaintiffs attack the validity of the Arbitration

Agreement by stating, "Plain[]tiffs did not receive an executed
copy    of   the   executed   Client     Acknowledgment    and    Execution
form . . . until [they] received Doc. 17 with the form and the

                                    17
other exhibits to the Affidavit of Thomas Barnet[t]."                (Pis.' Sur-

Reply Opp'n Defs.' Mot. to Compel Arbitration, at 8.)                 Plaintiffs

provide no evidence of this.            Furthermore, directly above Dr.

Dhaliwal's signature is a clause reading:

     I further certify that all of the information provided
     on this form is true, correct, and complete and that I
     have received a copy of this form. I agree to notify
     LPL of any changes to the information on this form. I
     have reviewed and accept the Master Account Agreement
     and the predispute arbitration clause stated in the last
     section thereof.


Here,    Dr.    Dhaliwal   signed    that    he   received     a    copy   of   the

Arbitration Agreement and there is no evidence in the record

contradicting that.        As such. Plaintiffs' argument fails.             After

finding the above, the Court finds the Arbitration Agreement is

valid. The question remains whether the current dispute is within
the scope of the Arbitration Agreement.

        2. Dispute Within the Scope of the Arbitration Agreement

        The FAA creates a presumption in favor of arbitrability.
Paladino v. Avnet Comp. Techs., Inc., 134 F.3d 1054, 1057 (11th

Cir. 1998).        Accordingly, any doubts concerning the scope of
arbitral       issues   must   be   construed     in   favor   of    arbitration.

Mitsubishi, 473 U.S. at 626.           The Eleventh Circuit has held that
if parties intend to exclude categories of claims from their
arbitration agreement, the parties must clearly express such
intent.        Brown v. ITT Consumer Fin. Corp., 211 F.3d 1217, 1222

(11th Cir. 2000). In other words, issues will be deemed arbitrable


                                        18
unless it is clear that the arbitration agreement does not include

them.    First Options of Chi., 514 U.S. at 945.

        In determining whether the claims fall within the scope of

the Arbitration Agreement, the Court examines (a) the text of the

agreement as contained within LPL's Master Account Agreement and

(b) the eligibility of this dispute under the incorporated FINRA

Rules, specifically FINRA Rule 12200.

            a. Text of Arbitration         Agreement    Within   LPL's Master
               Account Agreement

        To determine whether arbitration is valid in this case, the

Court must answer whether the Arbitration Agreement is applicable

to (i) disputes in general between Plaintiffs and                   Defendant
Benjamin® and (ii) the specific disputes raised in this case.
               i. General Disputes Between Plaintiffs and Defendant
                   Benjamin

        The Arbitration Agreement covers disputes between "you and

LPL and/or your Representative(s) (whether or not a signatory(ies)
to this Master Account Agreement or Arbitration Agreement)."                The

Parties do not dispute that "you" refers to the client opening the

account, which is Dr. Dhaliwal on behalf of the Plan and Plan

Sponsor.     The question, then, is whether Defendant Benjamin is
Plaintiffs'     Representative     as that term is         used   within    the

Arbitration Agreement.




5 The Court later addresses whether Plaintiffs' claims against Defendant South
State will be compelled to arbitration because it is clear Defendant South State
was not a direct party to this Arbitration Agreement.

                                      19
     Defendants        suggest    Defendant       Benjamin   is   Plaintiffs'

representative. (Defs.' Mot. to Compel Arbitration, Doc. 17, SI 10;

see also id. I 17 ("During the time period at issue, Benjamin was

a registered representative licensed with LPL Financial and was

also employed     by    South    State    Bank.").)    According to        Thomas

Barnett,   Plaintiffs'     LPL Account         3063 "was   serviced   by    Scott

Benjamin, an LPL Financial Advisor."             (Barnett's Aff., Doc. 17-1,

16.)        In    a     footnote.        Plaintiffs   respond,    "The       term

'Representative' is not defined in the Master Account Agreement

but is used in the three LPL documents attached to Mr. Barnett's

Affidavit, with no explanation of the meaning of the term.                    The

Agreement is too ambiguous to be enforceable with respect to any

alleged 'Representative.'"           (Pis.' Resp. Opp'n Defs.' Mot. to

Compel Arbitration, at 3 n.2.)

       Defendants respond that, first, "Representative" is defined

in LPL's Master Account Agreement as the client's "registered

representative," and Defendant Benjamin was registered both with

FINRA and LPL Financial.            (Defs.' Reply Supp. Mot. to Compel

Arbitration, at 6 (citing LPL's Master Account Agreement, at 2;

Def. Benjamin's FINRA Report, Doc. 30-1, at 1).)               Second, in LPL

documents pertaining to Plaintiffs' LPL Account 3063, Defendant

Benjamin is the account "Representative."              In LPL's New Account

Form, the "Rep ID" for the account is 3W9D - Defendant Benjamin's

Rep ID. (See LPL's New Account Form, at I, 4; see also LPL's ERISA

                                          20
Service   Provider   Disclosure    Form,    at   1.)      Plaintiffs   fail   to

address Defendants' arguments in its sur-reply.

     Although       it   is     possible,        albeit      unlikely,     that

"Representative" refers to some other individual,^®                Plaintiffs

offer no evidence that someone other than Defendant Benjamin was

Plaintiffs' "Representative" as that term is used by LPL.                Even if

what is meant by "Representative" is ambiguous, the "presumption

in   favor   of   arbitration     applies   unless     the    party    opposing

arbitration rebuts it."       Grand Wireless, Inc. v. Verizon Wireless,

Inc., 748 F.3d 1, 7 (11th Cir. 2014).            Given that the Court must

reasonably interpret the agreement in favor of arbitration and

Plaintiffs fail to       rebut that    Defendant Benjamin is the only

logical "Representative," the Court finds "Representative" refers

to Defendant Benjamin.

              ii.    Specific Dispute Between Plaintiffs and Defendant
                     Benjamin

      Having found that a dispute between Plaintiffs and Defendant

Benjamin could fall under the Arbitration Agreement, the Court




10 For example, the term representative could refer to an individual who
represents Plaintiffs more generally, such as an attorney.            Such an
interpretation, however, does not compute with how LPL uses Representative as
evidenced by LPL's Master Account Agreement, which makes clear that the
"Representative" is under LPL's control and limited to representing the client
regarding their account. (See LPL's Master Account Agreement, at 3 ( You
acknowledge that LPL reserves the right in its sole discretion to refuse or
restrict your orders and that LPL may re-assign your account to a different
representative . . . .); id. at 1 ("Do not agree to enter into any other
business relationship with your Representative . . . .").)

                                      21
must determine whether the specific dispute raised in this case

falls within the scope of the Arbitration Agreement.

     The Arbitration Agreement applies to:

     [A]ny controversy between you and LPL and/or your
     Representative(s) (whether or not a signatory(ies) to
     this Master Account Agreement or Arbitration Agreement,
     arising out of or relating to your account, transactions
     with or for you, or the construction, performance, or
     breach of this agreement whether entered into prior, on
     or subsequent to the date hereof.

Broken down to the parts relevant to this case, the scope of the

Arbitration Agreement covers "any controversy" between Plaintiffs

and Defendant Benjamin if it is one "arising out of or relating to

[Plaintiffs']      account[]      [or]     transactions    with   or     for

[Plaintiffs]."

     It   is   clear   to   the   Court    that   the "account" refers    to

Plaintiffs' LPL Account 3063, and Plaintiffs make no contrary

argument.      Thus, the question is whether this dispute is over a
controversy arising out of or relating to Plaintiffs' LPL Account

3063 or transactions with or for Plaintiffs.

     Courts interpret similar language to that in the Arbitration

Agreement as "broad" and "all-encompassing."              In re RDM Sports
Grp., Inc., 260 B.R. 905, 911 (N.D. Ga. 2001); see also Prima Paint
Corp. V. Flood & Conklin Mfg. Co., 388 U.S. 395, 398 (1967)
(stating that the arbitration clause in question was "broad" by
covering "[a]ny controversy or claim arising out of or relating to
this [a]greement").         In fact, other courts have stated, "It is

                                      22
difficult   to   imagine   language    broader"   than   the   phrase   "any

controversy."     Levine v. Merrill Lynch, Pierce^          Fenner & Smith

Inc., 639 F. Supp. 1391, 1397 (S.D.N.Y. 1986).

      Plaintiffs' case concerns Defendant Benjamin's management and

investments in his capacity servicing the Plan.             (Am. Compl., at

1.)   Plaintiffs claim that using his discretionary authority over

the Plan, Defendant Benjamin acted in ways that benefitted him

rather than the Plan.          (See, e.g., id. if 11-12.)       One of the

Plan's investment accounts was LPL Account 3063.

      "Courts    are   bound   to   ^rigorously   enforce    agreements   to

arbitrate' consistent with their stated terms."          Weiner v. Tootsie

Roll Indus., Inc., 412 F. App'x 224, 229 (llth Cir. 2011) (quoting

Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 221 (1985)).

After analyzing the above, the Court cannot state with "positive
assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute."              United Steel

Works of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582-

83 (1960). As such, the Court finds arbitration proper as between

Plaintiffs and Defendant Benjamin under the text of the Arbitration

Agreement as contained within LPL's Master Account Form.

            b.   Whether the Dispute is Arbitrable Under Incorporated
                 FINRA Rule 12200


      The Court found above that there exists a valid written

agreement requiring arbitration of this dispute.             Now, the Court


                                      23
need    only     examine     whether    FINRA.        Rule   12200's     remaining

requirements are satisfied: (i) "The dispute is between a customer

and a member or associated person of a member"; and (ii) "The

dispute arises in connection with the business activities of the

member or the associated person, except disputes involving the

insurance business activities of a member that is also an insurance

company."

                     i. Dispute    Between   a    Customer    and   a    Member   or
                        Associated Person of a Member


       Defendants argue that Plaintiffs are customers and Defendant

Benjamin is an associated person of a member.                (Defs.' Reply Supp.

Mot. to Compel Arbitration, 2.)          Plaintiffs disagree.

                         I. Customers


       FINRA Rule 12100(k) broadly defines the term "customer" in

the negative: "A customer shall not include a broker or dealer."

There is no contention that Dr. Dhaliwal or the Plan Sponsor,

Retina Consultants, P.C. is a broker or dealer.                 Expanding on the

definition of "customer" under FINRA, the Fourth Circuit explained

that under FINRA, "arbitrable disputes must arise in connection

with the ^business activities' of the FINRA member [or associated

person of a member], thus suggesting that for a person to obtain
arbitration, the person must be a customer with respect to a FINRA

member's       [or    associated    person       of    the   member's]     business

activities."         UBS Fin. Servs., Inc. v. Carilion Clinic, 706 F.3d


                                        24
319, 325 (4th Cir. 2013).     Even applying this requirement, the

Court finds Plaintiffs are customers of LPL Financial as evidenced

by Dr. Dhaliwal, on behalf of Plaintiffs, opening an account with

LPL Financial.   Furthermore, Plaintiffs are customers of Defendant

Benjamin who was paid to manage and service the Plan, which

included LPL Account 3063.    As discussed below, LPL Financial is

a FINRA member and Defendant Benjamin is an associated person of

LPL Financial.    Plaintiffs argue they "are not customers of LPL

but rather are customers of [Defendant South State] Bank and its

affiliate South State Investment Services."     (Pis.' Resp. Opp'n

Defs.' Mot. to Compel Arbitration, at 2.) Plaintiffs, however,

fail to disprove the evidence supporting that they are customers

of LPL Financial and Defendant Benjamin.

                    II. Associated Person of a Member

     FINRA Rule 12100(u) defines the term "person associated with

a member" or "associated person" as a "natural person who is

registered or has applied for registration under the Rules of
FINRA."   Plaintiffs continuously claim that Defendant Benjamin is

not a member, but Defendants concede he is not; Defendants clearly

focus their argument here on Defendant Benjamin being a "person

associated with a member." (Compare Pis.' Reply Opp'n Defs.' Mot.

to Compel Arbitration, at 4, with Defs.' Sur-Reply Supp. Mot. to
Compel Arbitration, at 1, 6 n.5.)



                                 25
     Defendants provide evidence that Defendant Benjamin "has been

registered with FINRA since 1997."             (Defs.' Reply Supp. Mot. to

Compel Arbitration, at 2 n.2.)           Furthermore, LPL Financial is a

FINRA member firm.      (See Def. Benjamin's FINRA Report, at 3, 7.)

Defendant Benjamin was associated with LPL Financial as shown by

the fact that he was a representative and financial advisor of LPL

Financial.   (LPL's New Account Form, at 1, 4; Def. Benjamin's FINRA

Report, at 7.)       Thus, Defendants show that Defendant Benjamin is

an associated person of a member.           Plaintiffs offer no evidence

refuting that Defendant Benjamin is an associated person of a

member.


               ii. Dispute Arises in Connection with the Business
                      Activities of the Member or the Associated Person

     The Eleventh Circuit provides that Rule 12200 is "intended to

bind a FINRA member's associated persons to arbitrate disputes

only when the dispute arises in connection with the business
activities of the associated person undertaken in his or her

capacity as an associated person of the FINRA member."                Pictet
Overseas, Inc. v. Helvetia Tr., 905 F.3d 1183, 1188 (11th Cir.

2018).    Continuing, the Eleventh Circuit stated:

     Because     a   person's   status    as    an   associated   person
     depends entirely on his or her relationship or role with
     the FINRA member, we understand the FINRA Arbitration
     Code to require an associated person to arbitrate a
     dispute before       FINRA only if the dispute has some
     connection to the associated person's relationship with
     the FINRA member.




                                     26
Id. at 1189.


     Here, the dispute is about Defendant Benjamin's servicing of

the Plan, which holds an investment account with LPL Financial and

Defendant Benjamin is the representative and financial advisor of

that investment account.    As such, the Court finds the dispute has

"some connection" to Defendant Benjamin's relationship with the

member firm, LPL Financial.      Consequently, Plaintiffs' dispute

against   Defendant   Benjamin    satisfies   FINRA    Rule   12200's

requirements.   The Court now turns its attention to whether the

Court should compel Plaintiffs to arbitrate their claims against

Defendant South State.


C. Compelling Plaintiffs to Arbitrate Claims Against Defendant
  South State


     No party argues that Defendant South State is directly part

of the Arbitration Agreement.      Defendants argue that "the fact

that South State Bank did not sign the [A]rbitratibn [A]greement

does not alter the fact that Plaintiffs must also arbitrate their

claims against South       State Bank."    (Defs.'    Mot. to Compel
Arbitration, S[ 14.) Although the general rule is that "arbitration

is a matter of contract [and] the FAA's strong proarbitration

policy only applies to disputes that the parties have agreed to
arbitrate," Klay v. All Defendants, 389 F.Sd 1191, 1200 (11th Cir.

2004) (punctuation omitted), there is an exception allowing a
nonparty to compel arbitration "if the relevant state contract law


                                  27
allows    him   to   enforce   the    agreement," Arthur     Andersen   LLP   v.

Carlisle, 556 U.S. 624, 632 (2009).              Defendants argue that the

Court    may    compel   arbitration      of   Plaintiffs'    claims    against

Defendant South State under the doctrine of equitable estoppel.

        For the question of "whether a           non-party can enforce an

arbitration clause against a party," "state law provides the rule

of decision."        Lawson v. Life of the S. Ins. Co., 648 F.3d 1166,

1170-71 (11th Cir. 2011).            As stated above, Georgia law applies.

Georgia law recognizes the principle of equitable estoppel in

enforcing arbitration agreements under two scenarios.               See id. at

1171. First, "when a signatory to the written agreement containing

the arbitration clause ^"must rely on the terms of the written

agreement in asserting its claims" against the nonsignatory,' the
nonsignatory may compel arbitration.                BRE/Cocoa Beach Owner,

L.L.C. V. Rolyn Cos., No. 6:12-CV-466-Orl-22GJK, 2013 WL 12159257,

at *7 (M.D. Fla. Mar. 6, 2013) (applying Georgia law) (quoting
Autonation Fin. Servs. Corp. v. Arain, 592 S.E.2d 96, 100 (Ga. Ct.

App. 2003) (quoting MS Dealer Serv. Corp. v. Franklin, 177 F.3d
942, 947 (11th Cir. 1999) abrogated, in part, on other grounds,
Arthur Andersen, 556 U.S. 624)).               Second, the nonsignatory may


11 Defendants note that the Arbitration Agreement that Plaintiffs signed provides
for arbitration even against non-signatories. (LPL's Master Account Agreement,
at 8.)
12 Because the Court finds arbitration proper under equitable estoppel, the
Court need not address Defendants' argument that principles of agency also allow
the Court to compel Plaintiffs to arbitrate their claims against Defendant South
State.


                                         28
compel arbitration "when the signatory to the contract raises

allegations    of      ^substantially       interdependent           and     concerted

misconduct    by   both     the   nonsignatory      and   one    or    more    of   the

signatories to the contract.'"                  Id. (quoting Autonation             Fin.

Servs., 592 S.E.2d at 100 (quoting MS Dealer Serv., 177 F.Sd.at

947)).   Under the second version, if arbitration was not compelled

against the nonsignatory, "the arbitration proceedings between the

two signatories would be rendered meaningless and the federal

policy in favor of arbitration effectively thwarted."                        MS Dealer

Serv., 177 F.3d at 947 (quoting Sam Reisfeld & Son Import Co. v.

S.A. Eteco, 530 F.2d 679, 681 (5th Cir. 1976)). Defendants employ

the second scenario of equitable estoppel, under which. Defendant

South State may compel arbitration if Plaintiffs' claims against
Defendant     South     State      raise    allegations         of    substantially

interdependent        and    concerted      misconduct      as       those     between
Plaintiffs and Defendant Benjamin.

     In BRE/Cocoa Beach Owner, applying Georgia law, the district

court found the claims were intertwined when the plaintiff claimed

both defendants had the same duty of care and the elements of the

plaintiff s claims against both defendants heavily overlapped.
2013 WL 12159257, at *8.            In Autonation Fin. Servs., the Court

found the claims against both defendants were "based on the same
facts and [were] inherently inseparable" when the individual
defendant acted as agent of the business defendant, the two worked

                                           29
in concert, and the individual defendant profited from the scheme.

592 S.E.2d at 101 (quoting MS Dealer Serv., 177 F,3d at 948).

      The    Court   now    examines     Plaintiffs'      allegations    against

Defendants Benjamin and South State to determine whether they are

based on the same facts.          Plaintiffs' initial complaint did not

include Defendant South State Bank.              (See Original Compl., Doc.

1.) Plaintiffs then amended their complaint to add Defendant South

State and referenced Defendant South State's liability only as

Defendant Benjamin's employer.           (See, e.g.. Am. Compl., SISI 1, 5,

8, 11.)     The Proposed Second Amended Complaint            is more specific

about how Defendant South State is liable by including, in the

last paragraph of five of the six counts, the allegation that "[a]t

all times herein South State Bank failed to supervise and monitor

the actions of Benjamin."

      After reviewing all allegations and potential allegations

Plaintiffs make against Defendants, the Court finds Defendant

South State is only liable based on the actions of Defendant

Benjamin.      Said another way, without the alleged wrongdoings of
Defendant Benjamin, there would be no case against Defendant South
State.      As such. Plaintiffs' claims against Defendant South State

are   inextricably         intertwined    with    those     against     Defendant


13 At this time, the Court declines to rule on Plaintiffs' motion to amend their
complaint. Out of completeness, however, the Court examines that complaint and
finds that even if the Proposed Second Amended Complaint was the operative
complaint here, the Court's decision as to Defendants' equitable estoppel claim
remains the same.


                                         30
Benjamin,   and    Defendant     South    State    may   compel   Plaintiffs   to

arbitrate their claims against it.^^

D. Stay Pending Arbitration

      Defendants request this case be stayed pending arbitration.

(Defs.' Mot. to Compel Arbitration, fH 23-25.)                Plaintiffs fail to

oppose Defendants request to stay.            The FAA provides:

      If any suit or proceeding be brought in any of the courts
      of the United States upon any issue referable to
      arbitration under an agreement in writing for such
      arbitration, the court in which such suit is pending,
      upon being satisfied that the issue involved in such
      suit or proceeding is referable to arbitration under
      such an agreement, shall on application of one of the
      parties     stay   the    trial    of   the    action    until   such
      arbitration has been had in accordance with the terms of
      the agreement, providing the applicant for the stay is
      not in default in proceeding with such arbitration.

9 U.S.C. § 3.      Because the Court finds the claims arbitrable, the

Court GRANTS Defendants' motion as to its request to stay pending

arbitration.



                               Ill.   CONCLUSION


      For the foregoing reasons. Defendants' motion to compel

arbitration and stay pending arbitration (Doc. 17) is GRANTED. IT

IS HEREBY ORDERED that (1) the Parties SHALL ARBITRATE all claims



" Furthermore, because Plaintiffs fail to respond to Defendants' equitable
estoppel argument, the Court deems the argument unopposed. See State Farm Mut.
Auto. Ins. Co. V. Robert Eugene Marshall, 175 F. Supp. 3d 1377, 1385 (S.D. Ga.
2016) (quoting Jones v. Bank of Am., N.A., 564 F. App'x 432, 434^ (11th Cir.
2014) ("A party's failure to respond to any portion or claim in a motion
indicates such portion, claim or defense is unopposed.        When a party fails to
respond to an argument or otherwise address a claim, the Court deems such
argument or claim abandoned.").

                                         31
raised   in   this    case   and   (2)    this   case    is   STAYED     pending

arbitration.    The Parties SHALL file a joint status report with

the   Court   every   NINETY   (90)   DAYS    until     the   arbitration    has

concluded.


      ORDER ENTERED at Augusta, Georgia, this                       of March,

2020.



                                                              CF JUDGE
                                    unitW states district court
                                    SOUTHERN DISTRICT OF GEORGIA




                                         32
